Exhibit 10.20

 

 

SATISFACTION AND RELEASE AGREEMENT

 

 

This SATISFACTION AND RELEASE AGREEMENT (this “Agreement”), dated as of December
27, 2017, effective as of January 1, 2018, is entered into by the undersigned,
DANCING BEAR INVESTMENTS, INC., a Florida corporation (the “Creditor”), and
THEGLOBE.COM, INC., a Delaware corporation (the “Company”),

 

WHEREAS, Michael S. Egan (“Egan”) is the sole owner of the Creditor;

 

WHEREAS, Egan and the Creditor are entering into a Common Stock Purchase
Agreement of even date herewith to sell his majority stockholder interest in the
Company to Delfin Midstream, LLC (the “Purchase Transaction”); and

 

WHEREAS, as a condition precedent to the closing of the Purchase Transaction,
Egan and the Creditor have agreed to cancel its Promissory Notes with the
Company, and waive any and all defaults, accrued and unpaid interest, fees, late
charges, penalties or other claims arising therefrom;

 

WHEREAS, as a condition precedent to the closing of the Purchase Transaction,
Egan and the Creditor have agreed to terminate the Revolving Loan Agreement with
the Company and waive any and all indebtedness owed to the Creditor under such
Revolving Loan Agreement, as well as waive any and all defaults, accrued and
unpaid interest, fees, late charges, penalties or other claims arising
therefrom;

 

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, hereby the parties agree as follows:

 

1.       Satisfaction of Notes; Purchase of Shares.

 

(a)       Payment Amount. Effective upon payment to the Creditor (the “Effective
Date”) of the sum of One Dollar ($1.00) (the “Payment Amount”), the Creditor
hereby acknowledges, affirms and agrees the Payment Amount shall in be full
satisfaction of the Promissory Note from the Company in favor of the Creditor, a
copy of which is attached hereto as Exhibit A (the “Note”).

 

(b)       Cancellation of Note; Acquisition of Shares. The Creditor
unconditionally acknowledges, affirms and agrees that as of the Effective Date,
the Notes shall be deemed satisfied, canceled, null and void, and the Company
shall have no further obligation under the Notes.

 

2.       Release and Waiver by Creditor. On the Effective Date, the Creditor on
behalf of himself/herself/itself and each of his/her/its heirs, successors,
subsidiaries, affiliates, agents, attorneys and personal representatives (a
“Creditor Party”), hereby fully and completely releases and forever discharges
the Company and its subsidiaries, and each of the respective current, future and
former officers, employees, directors, managers, members, stockholders, agents,
attorneys, affiliates, predecessors, successors and assigns and representatives
of the foregoing and their respective heirs and agents (collectively, the
“Company Released Parties”) from any and all claims, demands, proceedings,
causes of action, orders, obligations, contracts, agreements, liens,
encumbrances, security interest (whether statutory or contractual), attachments,
debts and liabilities whatsoever, whether known or unknown, suspected or
unsuspected, foreseen or unforeseen, liquidated or unliquidated, both at law and
in equity related directly or indirectly to the relationship between the
Creditor and the Company (a “Claim”), that the Creditor Party now has, has ever
had or may hereafter have against the respective Company Released Parties,
arising contemporaneously with, or prior to the date hereof (the “Release
Date”).

 



 1

 

 

3.       Representations and Warranties of Creditor. The Creditor hereby
represents and warrants that:

 

(a) Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by the Creditor, and the Creditor has all requisite power
and legal capacity to execute and deliver this Agreement and any other
agreements executed and delivered or to be executed and delivered in connection
with the transactions contemplated hereby, and to perform their obligations
hereunder. This Agreement, upon execution and delivery, will constitute the
legal, valid and binding obligation of the Creditor, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
The Creditor is not required to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement. .

 

4.       Entire Agreement; Assignment. This Agreement represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by both parties. Neither the
Company nor the Creditor have relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith.

 

5.       Consequences; Survival. The Creditor understands the meaning and legal
consequences of representations and warranties contained in this Agreement and
certifies that each of the representations and warranties is true and correct as
of the date hereof, shall be true and correct as of the Effective Date. The
representations and warranties of the Creditor contained in this Agreement shall
survive the execution hereof until the second anniversary of the date of payment
of the Payment Amount.

 

6.       Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

 

7.       Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Florida. Each party hereby consents that
any and all actions or controversies arising under this Agreement shall be
subject to the exclusive jurisdiction of the state and federal courts located in
Palm Beach County, Florida.

 



 2

 

 

8.       Further Assurances. The Creditor agrees to execute and deliver or cause
to be executed and delivered from time to time such additional instruments,
documents and agreements as the Company and its successors or assigns may
reasonably request from time to time to carry out the terms of this Agreement.

 

9.       Subheadings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

10.       Jury Trial Waiver. EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE, DEFEND, INTERPRET OR OTHERWISE
CONCERNING THIS AGREEMENT.

 

 

[Signature Pages Follow]

 

 3

 

IN WITNESS WHEREOF, the undersigned has duly executed this Satisfaction and
Release Agreement as of the date first written above.

 





      CREDITOR:                     Dancing Bear Investments, Inc.,         a
Florida corporation                                 By:      /s/ Michael S. Egan
             Michael S. Egan, President                                      
AGREED TO AND ACCEPTED:                     Theglobe.com, Inc.                  
              By:      /s/ Robin S. Lebowitz                Robin Lebowitz      
         Vice President of Finance        



 

 

 4

 

Exhibit A

 

Notes/Lost Note Affidavit

 

 



 5

 

